Title: James Madison to John G. Palfrey, 2 August 1831
From: Madison, James
To: Palfrey, John G.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Augst. 2. 1831
                            
                        
                        J. Madison, with his respects to Professor Palfrey thanks him for the Copy of his Address on the 4th. of July.
                            It well rewards the perusal, by the patriotic sentiments & judicious observations so well applied to the occasion.
                        
                            
                                
                            
                        
                    